TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 20, 2020



                                      NO. 03-19-00695-CR


                                   Ex parte Matthew Hopkins




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the trial court’s order denying appellant’s pretrial application for writ of

habeas corpus. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the trial court’s order denying habeas-corpus relief. Therefore,

the Court affirms the trial court’s order denying appellant’s pretrial application for writ of habeas

corpus. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.